DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 11/23/2020 have been entered and fully considered.  Claims 1-6 and 8-9 are pending.  Claim 7 is cancelled.  Claim 1 is amended.  Claims 1-6 and 8-9 are examined herein.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by US 2014/0120394 A1 (“Kwon”) or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0120394 A1 (“Kwon”) in view of US 2014/0011070 A1 (“Kim”).
Regarding claim 1
As shown in Figs. 1-2, the separation membrane contacts a first surface of the first battery unit and a second surface of the battery unit, wherein the first surface faces toward and is insulated from the second surface.  Electrodes near to the first and second surface are cathodes.

    PNG
    media_image1.png
    269
    552
    media_image1.png
    Greyscale

While Kwon is silent regarding injecting the electrolyte, this is regarded to be an inherent feature of the prior art given Kwon’s disclosure of the battery being a lithium ion battery in a pouch type battery case and the separator itself not being an electrolyte (i.e. polyethylene, polypropylene, or a combination thereof having a micro-porous structure) ([0136]).
Even if the injecting is not inherent to Kwon, it would have been obvious over Kim.  Kim discloses a battery cell and teaches during manufacture of the battery cell 100, a process of injecting an electrolyte into the battery case 110 to impregnate the electrode assembly 120 with the electrolyte may be included ([0105]).  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have injected electrolytes into the accommodating space to impregnate the electrode assembly with the electrolyte.
Regarding claim 2, Kwon discloses the manufacturing method of claim 1.  Kwon discloses the unit cells may be a jelly-roll type unit cell, a stacked-type unit cell, or a combination thereof ([0029], [0058], [0124], [0129]).
Regarding claim 3, Kwon discloses the manufacturing method of claim 2.  Claim 2, from which the instant claim depends, recites the spiral wound battery and the stacked battery in the alternative.  Kwon discloses a jelly-roll type unit cell (i.e. a spiral wound battery).  Therefore, further limitations to the alternative stacked-type unit cell are not necessary to further address.
Regarding claim 4, Kwon discloses the manufacturing method of claim 2.  As shown in Fig. 1 of Kwon, the positive electrode 40, the separator 60, and the negative electrode 50 are stacked in this order along an axis and are plate shaped.
Regarding claim 5, Kwon discloses the manufacturing method of claim 1.  As can be seen from Figs. 1-2, 8(e), and 9-10, battery case 910 comprises regions corresponding to the area of the different cross-sectional areas of the electrode units and an interface or port between the different regions of the battery base.  As seen in Figs. 1-2, electrode unit 110, 210 (“the first battery unit”) has a smaller area than electrode unit 120, 220 (“the second battery unit”).  Therefore, an orthogonal projection of the first region on the port is smaller than an orthogonal projection of the second region on the port, the first battery unit is located in the first region, and the second battery unit is located in the second region.
Regarding claim 6
Regarding claim 8, Kwon discloses the manufacturing method of claim 1.  Kwon discloses each of the electrode units comprises electrode leads 920, 930 for electrically connecting electrical terminals of the electrode units of the electrode assembly and the electrode leads 920, 930 are exposed to the outside (Figs. 9-10; [0148]).  As can be seen in the figures, the electrode units are connected in parallel and the electrode leads having the same polarity are connected.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0120394 A1 (“Kwon”) as applied to claim 1 above, and further in view of US 2014/0011070 A1 (“Kim”).
Regarding claim 9, Kwon discloses the manufacturing method of claim 1.  Kwon does not expressly disclose before the step of sealing the packing, hot sealing the packing; and extracting excess gas and electrolyte from the accommodating space.
Kim discloses a battery cell comprising a batter case provided with stair-like steps corresponding to an external appearance of the electrode appearance (Abstract; Figs. 2-3).  Kim further discloses a method manufacturing the battery cell comprising placing the electrode assembly in the receiving part of the battery case and sealing an outer circumference of the battery case except one side of the outer circumference, injecting an electrolyte into the battery case through the one side of the outer circumference, which is not sealed, of the battery case to impregnate the electrode assembly with the electrolyte, applying a vacuum through the one side of the outer circumference, which is not sealed, of the battery case to remove a surplus space defined between the battery case and the electrode assembly, and sealing the battery .

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Applicant argues that the limitation “the separation membrane contacts a first surface of the first battery unit and a second surface of the second battery unit, wherein the first surface faces towards and is insulated from the second surface, and electrodes near to the first surface and the second surface are cathodes” is not taught by Kwon.  The Office respectfully disagrees.  It appears that applicant may be applying a narrower meaning of “near” than the broadest reasonable interpretation in light of the specification.  The plain meaning of “near” (as provided by dictionary.com) is “at, within, or to a short distance” and not contacting as argued by applicant.  As seen from Fig. 1 of Kwon, there are two cathodes within a short distance of the separation membrane.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the electrodes contacting the first surface and the second surface being cathodes) In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

    PNG
    media_image1.png
    269
    552
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0340662 A1 (“Kwon”) is cited for disclosing a battery cell having two electrode assemblies 112, 116 wherein outermost electrodes of the stacked electrode assemblies have the same polarity ([0064]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727